Smith, Justice.
This case involves a petition for a writ of mandamus against appellee to compel him to sign an order in a habeas corpus hearing held on February 18, 1986.
In view of the fact that this is a direct application to this Court for a writ of mandamus, this case is controlled by Brown v. Johnson, 251 Ga. 436 (306 SE2d 655) (1983), the petition is therefore dis*86missed.
Decided June 24, 1986.
Aubrey H. Aldridge, pro se.
Dupont K. Cheney, District Attorney, for appellee.

Petition for writ dismissed.


All the Justices concur.